STONE, Circuit Judge
(dissenting). I am unable to agree to the affirmance of this judgment for the reason following: I understand the facts to be that the parties agreed upon the valuation of the equity in the Holcombe farm; that Graf made up this value by a cash payment, a -secured note, and eight several pieces of real estate; that each of these pieces of real estate was valued by the parties, and each went in at an agreed valuation. It is true that the total value of the eight pieces was $37,800, but both parties, at the time, understood that such total was reached .solely by adding the values placed upon the several tracts and subtracting therefrom an incumbrance upon one of them. The parties understood that each tract was going into the transaction at a definite value, aud the deal was consummated upon that basis. Whether such values were true or accurate is immaterial, so long as the parties chose to regard them as such, and so long as neither was induced to accept any such value by the fraud of the other party. Suppose that there was no fraud as to seven pieces of the property, totaling $36,000 in the agreed valuation, but as to the vacant lots in Frederick, valued at $2,800, there was a fraudulent overvaluation of $1,000. In such a hypothetic situation, Holcombe would have gotten seven pieces of property without a taint, and could not say fairly that he had not received exactly what he bargained for. It might well be that any or all of such seven pieces had been valued too high, or too low, but that is not material, since both parties have accepted, agreed upon, and acted upon such valuations. As to the Frederick property, Holcombe would, of course, have the right to have the agreed valuation made whole, since such valuation was the result of fraud. I think he can go no further. If he elects to enforce the contract and recover the damage through fraud, then he can recover only such damage as can be traced to that fraud. In my opinion, the judgment below gave him not only the damage from fraud, but permitted him to have a jury-set aside the honest agreed values as to all other tracts, and thus substitute an entirely new basis of values, and therefore an entirely different contract for the one the parties made. I think the case of Southern Ice Co. v. Morris, 219 Fed. 551, 135 C. C. A. 319, more nearly governs this case than any which have been brought to our attention.